Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The preliminary amendment to the claims, the drawings and the specification, and the substitute specification filed on January 10, 2019 is acknowledged and has been entered. Claims 1-12 have been amended. Claim 13 is new. Claims 1-13 are pending and under examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2019, January 31, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on December 08, 2016 and the replacement drawings filed on January 10, 2019 are accepted.


Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1, preamble: the term “3D body scanner” should be corrected to –a three-dimensional (3D) body scanner--. An article “a” is required for grammar purpose.
Claims 2-13, preamble: the term “3D body scanner” should be corrected to –the 3D body scanner--. An article “the” is required for grammar and for proper antecedent basis.
Claim 1, last line: the term “to position the body for scanning by the scanner” should be corrected to –to position the body for being scanner by the scanner--.
Claim 7, line 2: the tern “a laser or LED” should be corrected to –a laser or an LED--.
Claim 9, line 3: the phrase “…, which is arranged…” should be corrected to --…, wherein the optical detector is arranged…--.
Claim 10, line 3: the term “target adjustment circle and/or target adjustment pattern” should be corrected to –a target adjustment circle and/or a target adjustment pattern--.
Claim 11, line 2: the phrase “the optical detector detects the emitted light of the light emitter” should be corrected to –an optical detector detects emitted light of the light emitter--.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramamoorthy et al., US 2002/0085219 A1, hereinafter Ramamoorthy.

Claim 1. Ramamoorthy teaches in FIG.2 a 3D body scanner (12) for generating a 3D body model ([0059]: generate accurate 3D models from the input images) comprising: 
“a first part (14) that includes a scanner (18) for scanning a body” ([0057]: a scanner system 12 includes a spherical scanning device 14 for scanning an object placed inside the scanner. The scanning device…includes a camera control device 16 that controls an array of digital cameras 18; FIG.2); 
“a turntable (24) that is spaced apart from the first part and configured for carrying the body that is to be scanned” ([0057]: an array of digital cameras 18 mounted on a curved arm 20 positioned exactly in the proximity of a stepper motor 22 which powers a controlled turntable 24); and 
“a light emitter carried by the first part (28a, 28b and 28c) and configured and disposed for projecting an optical marker indicating to a user where the turntable has to be placed in order to position the body for scanning by the scanner” ([0058]: placement of an object on the turntable 24 is critical for creating a smoothly turning image set of the object. To help in this objective, the system 10 includes laser markers 28a, 18b and 28c mounted on the art 20 to identify the location of the center of rotation of the turn table 24. The laser markers are preferably line generators positioned to mark the center of the turn table in three axes).
Since laser markers are line generators, the laser line beam projects to the object as a laser maker, i.e., the “optical marker” as claimed.

Claim 3. Ramamoorthy further teaches that
“the turntable is configured to rotate about a center point of rotation, and wherein 
the optical marker is configure to indicate the center point of rotation” ([0058]: the system 10 includes laser markers 28a, 18b and 28c mounted on the art 20 to identify the location of the center of rotation of the turn table 24. The laser markers are preferably line generators positioned to mark the center of the turn table in three axes). 

Claim 4. Ramamoorthy further teaches that
[0058]: placement of an object on the turntable 24 is critical for creating a smoothly turning image set of the object. To help in this objective, the system 10 includes laser markers 28a, 18b and 28c mounted on the art 20 to identify the location of the center of rotation of the turn table 24. The laser markers are preferably line generators positioned to mark the center of the turn table in three axes). 
Since laser markers are line generators, the laser line beam projects to the object as a laser maker, i.e., the “projected pattern” as claimed.

Claim 7. Ramamoorthy further teaches that
“the light emitter is a laser or LED” ([0058]: the system 10 includes laser markers 28a, 18b and 28c mounted on the art 20 to identify the location of the center of rotation of the turn table 24).  

Claim 12. Ramamoorthy further teaches that
“the first part is a mast (20)” ([0057]: an array of digital cameras mounted on a curved arm 20).  
	The curved arm is the “mast” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy, in view of Hight et al., US 2017/0000675 A1, hereinafter Hight.

Claim 2. Ramamoorthy teaches all the limitation of claim 1. 
Ramamoorthy does not teach that the optical marker indicates a distance, angle and/or orientation of the turntable relative to the first part.
However, in an analogous optical location of medical imaging device field of endeavor, Hight teaches that
“the optical marker indicates a distance, angle and/or orientation of the turntable relative to the first part” ([0033]: optical markers 26…The optical markers may be disposed on the person support apparatus…the optical markers may be disposed on the person support apparatus…The optical sensor is adapted to determin a position of the imaging device relative to the person support apparatus).  
locating an imaging device relative to a patient and/or to a person support apparatus to support a patient during a medical procedure”, as suggested in Hight, [0006].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy, in view of Van Dyck et al., US 2018/0299554 A1, hereinafter Van Dyck.

Claim 5. Ramamoorthy teaches all the limitation of claim 1. 
Ramamoorthy does not teach that the light emitter emits a light cone.
However, in an analogous optical distance determination field of endeavor, Van Dyck teaches that
“the light emitter emits a light cone” ([0083]: the light rays that are emitted from spot S and captured by the first lens form a light cone that converges toward the point P in the second lens).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the light emitter of Ramamoorthy employ such a feature of emitting a light cone as taught in Van Dyck for the advantage of “determining a distance to an object, in particular to time-of-flight based sensing systems to be used for the characterization of a scene or a part thereof”, as suggested in Van Dyck, [0001].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy, in view of Diers et al., US 2015/0313566 A1, hereinafter Diers.

Claim 6. Ramamoorthy teaches all the limitation of claim 1. 
Ramamoorthy does not teach that the light emitter comprises a mask that is configured to generate the projected pattern.
However, in an analogous optical spatial orientation determination field of endeavor, Diers teaches that
“the light emitter comprises a mask that is configured to generate the projected pattern” ([0069]: a mask or an arrangement of slot diaphragms, adapted to project an optical striped pattern on the spinal column region of the back of the vertebrate by means of the light source via the optical beam path; and [0090]: a light source is provided (typically, an LED is used) to illuminate a slot mask).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the light emitter of Ramamoorthy employ such a feature of comprising a mask that is configured to generate the projected pattern as taught in Diers for the advantage of creating a specific optical pattern for a known advantage to enhance the accuracy of imaging, as suggested in Diers, [0070].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy, in view of Hight et al., US 2017/0000675 A1, hereinafter Hight, further in view of Rawls-Meehan et al., US 2012/0110739 A1, hereinafter Rawls-Meehan.

Claim 8. Ramamoorthy teaches all the limitation of claim 1.
 Ramamoorthy further teaches
“an optical detector” (FIG.2: an array of digital camera 18),
“a wireless interface connecting the optical detector” ([0060]: Data paths may be wired paths or wireless paths).
Ramamoorthy teaches that the position of the turntable is adjustable for being placed relative to the scanner ([0057]: the motor control device 26 also provides facility to lift the turntable up or down).
Ramamoorthy does not teach a feedback device for providing a feedback signal when the turntable is placed relative to the first part with a predetermined accuracy.  
	However, in an analogous patient support positioning field of endeavor, Rawls-Meehan teaches
	“a feedback device for providing a feedback signal when the turntable is placed relative to the first part with a predetermined accuracy” (Abstract: the adjustable bed controller is adapted to, in response to a receipt of a motion command from the touch screen remote control, adjust, with feedback, a portion of an adjustable bed; wherein the feedback is based on a comparison of sensor feedback and a predetermined position stored in memory).
adjustment that works in better association with other technologies that are capable of being deployed in the environment, as suggested in Rawls-Meehan, [0042].

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy, in view of Hight et al., US 2017/0000675 A1, hereinafter Hight, further in view of Lee et al., US 2017/0211930 A1, hereinafter Lee.

Claim 9. Ramamoorthy teaches all the limitation of claim 1. 
Ramamoorthy does not teach that the turntable comprises an optical detector, which is arranged in a target adjustment area of the turntable.
However, in an analogous optical location of medical imaging device field of endeavor, Hight teaches that
“the turntable comprises an optical detector” ([0033]: the optical sensor, which may be disposed on or fixed to a person support apparatus) – the person support apparatus is the “turntable” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the turntable of Ramamoorthy employ such a feature of comprising an optical detector as taught in locating an imaging device relative to a patient and/or to a person support apparatus to support a patient during a medical procedure”, as suggested in Hight, [0006].

Hight teaches that the optical detector is fixed on the patient support, yet neither Ramamoorthy nor Hight teaches that the optical detector is arranged specifically in a target adjustment area of the patient support, i.e., the “turn table” as claimed.
However, in an analogous 3D body scanning field of endeavor, Lee teaches a scanner spaced apart from a turntable and a controller of adjusting the position of the turntable based on the relative position of the turntable to the scanner ([0038]: the position correction part 130 obtains relative position information between the 3D scanner and the turntable and rotation angle information of the turntable…The relative position information between the 3D scanner and the turntable may be obtained through a well-known method such as calibration).
Since both Hight and Lee teach that relative position information between scanner and the patient support or the turntable is obtained, when an optical sensor is fixed on the patient support or the turntable for obtaining such relative position information, it would be obvious to one of ordinary skill in the art to understand that the optical sensor is positioned in an area where the patient support or the turntable may be adjusted, i.e., the “target adjustment area” as claimed, in order to properly and accurately perform the intended utility of position determination. When placing the optical sensor on the turntable, one of ordinary skill in the art would choose to place the optical sensor of Ramamoorthy and Hight combined in such a target adjustment area 

Moreover, where the optical detector is positioned, i.e., changing a position where the detector is fixed to the patient support is considered among various common practices that normally requires only ordinary skill in the art and hence are considered routine expedients. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). MPEP 2144.04.VI.C.

Claim 10. Ramamoorthy, Hight and Lee combined teaches all the limitation of claim 9.
Lee further taches that
“the target adjustment area is a target adjustment point, target adjustment circle and/or target adjustment pattern” ([0039]: the position correct part adjusts the rotation angle of the turntable with respect to the 3D scanner) – since the rotation angle of the turntable is adjusted, such an adjustable rotation angle is considered the “target adjustment circle” as claimed.
having the 3D scanner directed to the non-measured portion of the target object”, without having to perform an additional measurement of target object such that the measurement time can be reduced while accurately measuring the target object, as suggested in Lee, [0039] and [0009].

Claim 11. Ramamoorthy teaches all the limitation of claim 1. 
Ramamoorthy does not teach that the optical detector detects the emitted light of the light emitter, when the turntable is placed relative to the first part with a predetermined accuracy.
However, in an analogous optical location of medical imaging device field of endeavor, Hight teaches that
“the optical detector detects the emitted light of the light emitter” ([0033]: the optical marker may be detected by an optical sensor to determine a location of the imaging device relative to the optical sensor).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the optical detector of Ramamoorthy employ such a feature of detecting the emitted light of the light emitter as taught in Hight for the advantage of “locating an imaging device relative to a patient and/or to a person support apparatus to support a patient during a medical procedure”, as suggested in Hight, [0006].

Neither Ramamoorthy nor Hight teaches that the optical detection occurs when the turntable is placed relative to the first part with a predetermined accuracy.
However, in an analogous 3D body scanning field of endeavor, Lee teaches that 
“the turntable is placed relative to the first part with a predetermined accuracy” ([0039]: the position correction part adjusts the rotation angle of the turntable with respect to the 3D scanner so as to correspond to the non-measured portion obtained from the non-measured portion distinguishing part) – the adjustment of the rotation angle of the turn table is considered “the turntable is placed relative to the first part”; and such an adjustment corresponds to the non-measured portion is considered “placed with a predetermined accuracy” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the turntable of Ramamoorthy and Hight combined employ such a feature of being placed relative to the first part with a predetermined accuracy as taught in Lee for the advantage of “having the 3D scanner directed to the non-measured portion of the target object”, without having to perform an additional measurement of target object such that the measurement time can be reduced while accurately measuring the target object, as suggested in Lee, [0039] and [0009].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy, in view of Medioni et al., US 2013/0286012 A1, hereinafter Medioni.

Claim 13. Ramamoorthy teaches all the limitation of claim 1. 
Ramamoorthy does not teach that the first part includes at least one depth sensor.
However, in an analogous optical spatial orientation determination field of endeavor, Medioni teaches that
“the first part includes at least one depth sensor” ([0031]: the camera 100 includes…a depth camera).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the 3D body scanner of Ramamoorthy employ such a feature of including at least one depth sensor as taught in Medioni for the advantage of extending the utility of the 3D body scanner by obtaining a sequence of depth maps changing over time, as suggested in Medioni, [0022].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drapeau et al., US 2008/0245972 A1. This reference discloses systems and methods for obtaining positioning data for use in patient treatment that comprise a scanner and a patient support platform that rotates about the base for obtaining images of the patients from a first view and a second view ([0041]).
Wieczorek et al., US 2011/0251478 A1. This reference teaches an array of optically detectable markers used for a determination of a relative position between the subject and the sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI-SHAN YANG/Examiner, Art Unit 3793